United States Court of Appeals
                      For the First Circuit


No. 17-1006

                        KEVEN A. MCKENNA,

                      Plaintiff, Appellant,

                                v.

   DAVID CURTIN; LAURA A. PISATURO; JOHN SHEKARCHI; MARIA BUCCI;
  DAVID CAPRIO; RICHARD S. HUMPHREY; MATTHEW F. CALLAGHAN; FRANK
 CONNOR; ANTHONY F. AMALFETANO; JOHN MORAN; PAUL TAVARES; DANIEL
       EGAN; WILLIAM RAMPONE; PAUL A. SUTTELL; MAUREEN MCKENNA
GOLDBERG; WILLIAM P. ROBINSON, III; FRANCIS X. FLAHERTY; GILBERT
    V. INDEGLIA; DEBRA SAUNDERS; WILLIAM SMITH; SCOTT R. JENSEN;
                            MARC DESISTO,
                      Defendants, Appellees,

                         HELEN MCDONALD,

                            Defendant.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND

         [Hon. Landya B. McCafferty,* U.S. District Judge]


                              Before

                  Torruella, Lynch, and Kayatta,
                          Circuit Judges.


     Keven A. McKenna on brief pro se.
     Michael W. Field, Assistant Attorney General of Rhode Island,

     * U.S. District Judge for the District of New Hampshire,
sitting by designation.
and Peter F. Kilmartin, Attorney General of Rhode Island, on brief
for appellees.



                         August 25, 2017
          LYNCH, Circuit Judge.            Keven A. McKenna was suspended

from practicing law for one year by the Rhode Island Supreme Court.

He subsequently filed this federal suit under 42 U.S.C. § 1983

against twenty-three judicial officers and administrators who had

participated in his disciplinary proceedings, seeking, inter alia,

reinstatement of his license and money damages.              McKenna alleged

that by revoking his license, the defendants violated the principle

of separation of powers under the Rhode Island Constitution, and

infringed upon his First, Seventh, and Fourteenth Amendment rights

under the U.S. Constitution.        The district court dismissed all of

McKenna's claims, primarily on the grounds that the Rooker-Feldman

doctrine bars this suit.     We affirm.

                                     I.

          In     February   2015,    the    Rhode   Island    Supreme   Court

suspended Keven A. McKenna ("McKenna") from practicing law for one

year, beginning on March 29, 2015.             The suspension arose from

McKenna's handling of a workers' compensation claim that one of

his former employees brought against him in 2009.1             At the time,

McKenna was practicing law under the licensed entity, "Keven A.

McKenna, P.C."    ("PC").   In re McKenna, 110 A.3d 1126, 1131 (R.I.

2015).   McKenna refused to make payments ordered by the Workers'


     1    Because   McKenna does not dispute the events underlying
his suspension on   appeal, we offer only a cursory summary of his
conduct.   For a    full chronicle, see the Rhode Island Supreme
Court's order, In   re McKenna, 110 A.3d 1126, 1131-35 (R.I. 2015).


                                    - 3 -
Compensation Court.      Instead, he attempted to -- in his own words

-- "drag this on forever" by filing multiple motions to dismiss in

Workers' Compensation Court.        Id. at 1131-32.

          When this tactic failed, McKenna filed a Chapter 11

bankruptcy petition on behalf of the PC and a petition for personal

bankruptcy.    Id. at 1133.    During the pendency of the bankruptcy

litigation,    McKenna     committed    numerous      ethical   violations

including (1) continuing to practice law under an unlicensed

entity, "The Law Offices of Keven A. McKenna, LLC"; (2) making

false statements in his bankruptcy filings; and (3) refusing to

comply with a subpoena issued by Assistant Disciplinary Counsel

Marc DeSisto ("DeSisto").     See id. at 1133-35.

          In   July   2011,   the    Rhode   Island   Supreme   Court   had

appointed DeSisto to investigate McKenna's professional conduct.

Upon the conclusion of DeSisto's investigation in November 2012,

the Chief Disciplinary Counsel, David Curtin ("Curtin"), filed

disciplinary charges against McKenna, alleging four counts:

          [1] [T]hat respondent violated Article V,
          Rules 3.3, 7.1, 7.5, and 8.4(c) of the Supreme
          Court Rules of Professional Conduct by
          engaging in the unauthorized practice of law
          as a limited liability entity in violation of
          this Court's order of February 23, 2011; [2]
          that respondent violated Rules 3.3 and 8.4(c)
          by failing to disclose his income to the
          United States Bankruptcy Court for the
          District of Rhode Island (Bankruptcy Court),
          misrepresenting his interest in a receivable
          to that court, and by engaging in conduct that
          amounted to a lack of candor, dishonesty, and


                                    - 4 -
            misrepresentation to the bankruptcy trustee;
            [3] that respondent violated Article V, Rule
            1.19   of   the   Supreme   Court   Rules   of
            Professional Conduct by failing to provide
            records requested by Assistant Disciplinary
            Counsel through a subpoena and by failing to
            keep records as mandated by Rule 1.19; and [4]
            that respondent violated Rule 3.3 and Article
            V, Rule 3.5(d) of the Supreme Court Rules of
            Professional Conduct by engaging in conduct
            during    proceedings    in    the    Workers'
            Compensation Court and Bankruptcy Court that
            demonstrated a lack of candor, as well as an
            attempt to disrupt those tribunals.

            From February through October 2013, a three-member panel

of   the   Disciplinary   Board   held   eight   hearings   where   McKenna

presented witness testimony, his own testimony, and exhibits to

contest these charges.     Throughout the proceedings, McKenna sought

to avoid the Board's review by alleging multiple constitutional

violations.     The panel dismissed all of McKenna's motions and

ultimately found that there was clear and convincing evidence that

McKenna had violated the Rhode Island Supreme Court Rules of

Professional Conduct on all four counts.           On May 13, 2014, the

full Disciplinary Board adopted the panel's recommendation to

suspend McKenna's license for one year and forwarded the matter to

the Rhode Island Supreme Court, pursuant to Article III, Rule 6(d)

of the Rhode Island Supreme Court Rules for Disciplinary Procedure.

            The Rhode Island Supreme Court ordered McKenna to appear

on June 11, 2014 to show cause as to why his license should not be

revoked.     After listening to presentations by both McKenna and



                                   - 5 -
Curtin, as well as reviewing the entire record, the Rhode Island

Supreme Court issued a twenty-page order adopting the Disciplinary

Board's   recommendation   and   rejecting   McKenna's   constitutional

challenges.   See In re McKenna, 110 A.3d 1126.     The court further

directed McKenna to reapply for reinstatement at the conclusion of

his one-year period of suspension.2

           On March 7, 2016, over a year after the suspension order

was issued, McKenna brought suit in federal court under 42 U.S.C.

§ 1983 against twenty-three judicial officers and administrators

of the Rhode Island court system -- in their personal capacities

-- who had participated in his disciplinary proceedings.3       McKenna

alleged that the defendants violated provisions of the Rhode Island

Constitution, as well as his rights under the First, Seventh, and

Fourteenth Amendments of the U.S. Constitution, by charging him

with ethical violations and by suspending his license.       He sought,

inter alia, a judgment voiding certain Rhode Island Professional




     2    McKenna did apply for reinstatement on March 23, 2016
(after filing this suit). However, the Rhode Island Supreme Court
denied his application on the grounds that he had not fulfilled
all of the requirements for reinstatement. See In re McKenna, 140
A.3d 158, 158 (R.I. 2016).
     3    After the defendants filed their motion to dismiss,
McKenna voluntarily dismissed five counts of his original
complaint. As a result, only nineteen defendants remain on appeal:
five Rhode Island Supreme Court justices, twelve Disciplinary
Board members, Curtin, and DeSisto.


                                 - 6 -
Conduct rules, an injunction to reinstate his license, money

damages, and attorney's fees.

            The district court granted the defendants' motion to

dismiss all claims, primarily on the grounds that the Rooker-

Feldman doctrine divested the court of subject-matter jurisdiction

to hear the case.     See McKenna v. Curtin, No. 16-cv-108-LM, 2016
WL 7015699, at *8 (D.R.I. Dec. 1, 2016).          In the alternative, the

district court concluded that res judicata and judicial immunity

also precluded suit.     Id. at *9, *11.

            Proceeding   pro     se,    McKenna   now   contends    that   the

district court erred in dismissing his claims.            He argues, as he

did in the district court, that (1) the Rhode Island judiciary

violated separation of powers under the Rhode Island Constitution,

and   (2)   the   disciplinary    proceedings     infringed   his    federal

constitutional rights.4

                                        II.

            We review the dismissal of McKenna's claims de novo and

may affirm on any independently sufficient ground.            See Badillo-

Santiago v. Naveira-Merly, 378 F.3d 1, 5 (1st Cir. 2004).                  The



      4   On appeal, McKenna makes a glancing reference to the
alleged First, Seventh, and Fourteenth Amendment violations, but
does not develop his arguments, so they are waived. See United
States v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990) (noting the
"settled appellate rule that issues adverted to in a perfunctory
manner, unaccompanied by some effort at developed argumentation,
are deemed waived").


                                       - 7 -
district court correctly held that McKenna's suit is barred by the

Rooker-Feldman doctrine.      As such, we need not reach the merits of

McKenna's constitutional claim.

              The Rooker-Feldman doctrine, which is derived from two

U.S. Supreme Court cases, Rooker v. Fidelity Trust Co., 263 U.S.
413 (1923), and District of Columbia Court of Appeals v. Feldman,

460 U.S. 462 (1983), prevents "lower federal courts . . . from

exercising      appellate    jurisdiction        over     final     state-court

judgments."      Lance v. Dennis, 546 U.S. 459, 463 (2006); see also

Badillo-Santiago, 378 F.3d at 6.             We have held that the Rooker-

Feldman doctrine only applies "in the 'limited circumstances'

where 'the losing party in state court filed suit in federal court

after the state proceedings ended, complaining of an injury caused

by the state-court judgment and seeking review and rejection of

that judgment.'"        Federación de Maestros v. Junta de Relaciones

del Trabajo, 410 F.3d 17, 23-24 (1st Cir. 2005) (quoting Exxon

Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 291 (2005)).

              These prerequisites are satisfied here.             McKenna is a

state-court loser who filed suit in federal court one year after

the   Rhode    Island   Supreme   Court   issued    its    suspension    order.

Throughout his complaint, McKenna repeatedly alleges that his

suspension     infringed    "[his]   liberty     interests,       his   property

interests, his freedom of speech interests, and his due process

interests under the U.S. Constitution." And under multiple counts,


                                     - 8 -
McKenna demands "a stay of his unlawful suspension," by way of

relief. Because McKenna (1) complains of a personal injury arising

from the Rhode Island Supreme Court's suspension order, and (2)

asks the district court to countermand that order, his suit is

precisely the "functional equivalent of an appeal" that the Rooker-

Feldman doctrine forbids.      Badillo-Santiago, 378 F.3d at 6.

            Although McKenna attempts to clear this jurisdictional

hurdle by reframing his case as a "public law" challenge, he is

felled by his own complaint.         McKenna's bald assertions that the

Rules of Professional Conduct are "unconstitutional," and that the

defendants lacked "authority" to discipline him, are insufficient

to raise a facial challenge when all of the allegations in his

complaint concern the constitutionality of the rules as applied to

him.   As such, adjudicating the separation of powers issue McKenna

raises would necessarily require reviewing the merits of the Rhode

Island Supreme Court's decision, thus violating the Rooker-Feldman

doctrine.

            McKenna's only rejoinder -- that the Rooker-Feldman

doctrine does not apply here because his suspension hearings did

not constitute a judicial proceeding -- is plainly contradicted by

Feldman   itself.     There,    the    U.S.   Supreme    Court    held   that

proceedings    in   the   District    of   Columbia     Court    of   Appeals

surrounding Feldman's petition to be admitted to the District's

bar, without sitting for the exam, was judicial in nature.               See


                                  - 9 -
Feldman, 460 U.S. at 479.       Faced with similar facts to this case,

the Court noted that:

            [The proceedings] required the District of
            Columbia Court of Appeals to determine in
            light of existing law and in light of
            Feldman's    qualifications   and   arguments
            whether Feldman's petition should be granted.
            The court also had before it legal arguments
            against the validity of the rule.     When it
            issued a per curiam order denying Feldman's
            petition, it determined as a legal matter,
            that Feldman was not entitled to be admitted
            to the bar without examination or to sit for
            the   bar   examination.     The  court   had
            adjudicated Feldman's "claim of a present
            right to admission to the bar," and rejected
            it.    This is the essence of a judicial
            proceeding.

Id. at 480-81 (emphasis added) (citation omitted).

            The Rhode Island Supreme Court's disciplinary hearings

contained the same "essence of a judicial proceeding."               Id. at

481.    The court had to determine in light of existing law and the

evidence on the record whether it should adopt the Disciplinary

Board's recommendation to suspend McKenna for one year.           The court

also had before it McKenna's constitutional challenges to the

proceedings, as well as his various motions to stay and to recuse

members of the court.        When the Rhode Island Supreme Court issued

its    twenty-page   order    suspending    McKenna,   it   adjudicated   his

constitutional claims, and "determined as a legal matter" that

McKenna failed to show cause.        Id. at 480.       The suspension order

thus falls squarely within the definition of a final state-court



                                   - 10 -
judgment that is insulated from federal district court review by

the Rooker-Feldman doctrine.

          Application      of   the     Rooker-Feldman      doctrine      is

particularly appropriate here because McKenna's separation of

powers claim is based on an interpretation of the Rhode Island

Constitution.   And in this case, the Rhode Island Supreme Court

-- the ultimate arbiter of the meaning of that constitution --

itself expressly dismissed McKenna's constitutional challenge.

See In re McKenna, 110 A.3d at 1137-41.

                                 III.

          The   district   correctly    held    that   McKenna's   suit   is

barred by the Rooker-Feldman doctrine.         Accordingly, we affirm the

dismissal of McKenna's claims.




                                - 11 -